NO. 12-18-00133-CR

                            IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

 DEKENNDRICK LEKEITH ROSS,                       §      APPEAL FROM THE 7TH
 APPELLANT

 V.                                              §      JUDICIAL DISTRICT COURT

 THE STATE OF TEXAS,
 APPELLEE                                        §      SMITH COUNTY, TEXAS

                                 MEMORANDUM OPINION
                                     PER CURIAM
       Dekenndrick Lekeith Ross appeals his conviction for trafficking of a person. Appellant’s
counsel filed a brief in compliance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L.
Ed. 2d 493 (1967), and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). Appellant filed
a pro se response. We affirm.


                                         BACKGROUND
       Appellant was charged by indictment with trafficking of a person. Specifically, the State
alleged that Appellant received a benefit from trafficking “Victim #1” through force, fraud, or
coercion and caused her to engage in prostitution. He pleaded “not guilty,” and the matter
proceeded to a bench trial.
       At trial, Appellant’s wife, Crystal Lilly, testified that Appellant made money by
“trafficking” or “pimping” women. Appellant told her that he found Victim #1 walking and
homeless, and Victim #1 agreed to prostitute herself and give him all the money. Lilly’s cousin,
Larry Harris, testified that he lived with Appellant and Lilly. He knew that Appellant was
“pimping.” Appellant told Harris that he chose girls with traumatic pasts and made false promises
to gain their compliance.
         Victim #1 testified that she was nineteen years old. She was born in Mexico to a sixteen-
year-old mother. As a small child, the court system removed her from her mother and placed her
with her father and a stepmother who severely physically abused her for several years. At age
seventeen, two of Victim #1’s closest friends passed away. She began abusing drugs heavily,
attempted suicide, and was eventually forced to leave home.
         Believing that she could not work because of her legal status, Victim #1 began begging
people for a place to stay. One person with whom she stayed for a short time put her in contact
with Appellant for the purported purpose of providing phone sex services. Appellant rented her a
hotel room and then told her that she must have sex with people to repay him for it. Fearing what
Appellant might do to her, Victim #1 complied.
         For several weeks, Victim #1 had sex with about ten men per day and slept only about two
hours per night. Appellant supplied her with ecstasy pills to keep her awake and alert. Appellant
told Victim #1 that they were going to make a lot of money and if she worked hard enough, he
would give her a house and his Mercedes Benz. This never happened, and Victim #1 was made to
give all the money she received to Appellant.
         In Appellant’s recorded interview with the police, he admitted getting Victim #1 a hotel
room, posting an online advertisement for her services, and accepting money from her. However,
he maintained that it was Victim #1’s idea to prostitute herself and that she only gave him money
at her own discretion.
         Ultimately, the trial court found Appellant “guilty” and assessed his punishment at
imprisonment for life. This appeal followed.


                             ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
         Appellant’s counsel filed a brief in compliance with Anders v. California and Gainous v.
State. Appellant’s counsel relates that he reviewed the record and found no grounds for a reversal.
In compliance with High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. [Panel Op.] 1978),
counsel’s brief contains a professional evaluation of the record demonstrating why there are no
arguable grounds to be advanced.1


         1
           In compliance with Kelly v. State, Appellant’s counsel provided Appellant with a copy of the brief, notified
Appellant of his motion to withdraw as counsel, informed Appellant of his right to file a pro se response, and took
concrete measures to facilitate Appellant’s review of the appellate record. 436 S.W.3d 313, 319 (Tex. Crim. App.
2014).


                                                          2
         Appellant contends in his pro se response that (1) the State committed prosecutorial
misconduct by providing the trial court a false criminal history report for Victim #1; (2) his police
interview was admitted in violation of Texas Code of Criminal Procedure Article 38.22, Section
3(a)(3) because it was redacted; (3) the trial judge was not fair and impartial because he referred
to Victim #1 as “our client,” stated that “we” need to document Victim #1’s identity, and stated
before hearing any evidence that Appellant was “getting prosecuted”; (4) the trial court violated
Texas Code of Criminal Procedure Article 1.051 by appointing counsel on August 15, 2017, when
Appellant submitted twelve pauper’s oaths beginning June 15, 2017; and (5) his trial counsel was
ineffective because he (a) refused Appellant’s request to subpoena certain witnesses, phone
records, and Victim #1’s behavior center records, (b) failed to file a motion to suppress, (c) failed
to file a motion to dismiss, and (d) failed to object to the admission of Victim #1’s false criminal
history and Appellant’s interview, which was redacted and obtained without Miranda warnings.
         When faced with an Anders brief and a pro se response by an appellant, an appellate court
can either (1) determine that the appeal is wholly frivolous and issue an opinion explaining that it
has reviewed the record and finds no reversible error or (2) determine that arguable grounds for
appeal exist and remand the cause to the trial court so that new counsel may be appointed to brief
the issues. Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).


                                                  CONCLUSION
         After conducting an independent examination of the record, we find no reversible error and
conclude that the appeal is wholly frivolous. See id.; see also TEX. R. APP. P. 33.1(a) (claim
preserved only if complaint was made to trial court by timely and specific request, objection, or
motion); Bone v. State, 77 S.W.3d 828, 833 (Tex. Crim. App. 2002) (record on direct appeal rarely
sufficiently developed to fairly evaluate ineffectiveness).2 Accordingly, we affirm the judgment of
the trial court.
         As required by Anders and Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991),
Appellant’s counsel moved for leave to withdraw. See also In re Schulman, 252 S.W.3d 403, 407
(Tex. Crim. App. 2008) (orig. proceeding). We carried the motion for consideration with the merits
and now grant counsel’s motion for leave to withdraw.


         2
           Appellant may be able to pursue his ineffective assistance of counsel claim through a writ of habeas corpus
filed in compliance with Article 11.07 of the Texas Code of Criminal Procedure.


                                                          3
         Appellant’s counsel has a duty to, within five days of the date of this opinion, send a copy
of the opinion and judgment to Appellant and advise him of his right to file a petition for
discretionary review. See TEX. R. APP. P. 48.4; In re Schulman, 252 S.W.3d at 411 n.35. Should
Appellant wish to seek review of these cases by the Texas Court of Criminal Appeals, he must
either retain an attorney to file a petition for discretionary review on his behalf or he must file a
pro se petition for discretionary review. Any petition for discretionary review must be filed within
thirty days from either the date of this opinion or the date that the last timely motion for rehearing
was overruled by this Court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must
be filed with the Texas Court of Criminal Appeals. See TEX. R. APP. P. 68.3(a). Any petition for
discretionary review should comply with the requirements of Rule 68.4 of the Texas Rules of
Appellate Procedure. See In re Schulman, 252 S.W.3d at 408 n.22.
Opinion delivered August 30, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




                                                          4
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                           AUGUST 30, 2019


                                         NO. 12-18-00133-CR


                               DEKENNDRICK LEKEITH ROSS,
                                        Appellant
                                           V.
                                  THE STATE OF TEXAS,
                                        Appellee


                                  Appeal from the 7th District Court
                         of Smith County, Texas (Tr.Ct.No. 007-1228-17)

                       THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                       It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court below
for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.